Citation Nr: 0814119	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  99-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a brain 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

An August 2007 rating decision granted service connection for 
a lumbar spine disorder, a cervical disorder and a residuals 
of a right knee injury.  The only issue which remains for 
appellate review is the issue of service connection for 
residuals of a brain injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has described his residuals of a brain injury as 
headaches and emotional disturbance.  Although noted 
previously, the claims folder does not contain current 
diagnoses of either a psychiatric disorder or headaches.  The 
record does show that when examined for VA purposes in 
connection with this matter in December 1997, it was 
determined that a neurologist would have been a more 
appropriate examiner.  A follow-up examination does not 
appear to have been undertaken until 2004, yet it is unclear 
if this was performed by a neurologist.  As such, another 
examination should be scheduled.  In addition, this examiner 
did not address whether a psychiatric disorder or chronic 
headache disorder was present, and related to service.  This 
question was likewise not directly addressed in a January 
2007 evaluation, although it was indirectly accomplished 
where the examiner noted there was no residual of an in-
service head trauma.  Nevertheless, an opinion that 
explicitly addresses whether there is a current 
psychiatric/head disability, and if so, its relationship to 
service would be useful.  

It is also noted the veteran submitted a release for VA to 
obtain his records of treatment from his psychiatrist, Dr. 
Kennedy.  VA has requested those records and received no 
response.  The only records of treatment from Dr. Kennedy in 
the claims folder were obtained when VA received the 
veteran's records from the Social Security Administration.  
By this remand the Board is notifying the veteran that if he 
wishes those records to be considered he must obtain and 
submit them himself.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for headaches and a 
psychiatric disorder, prior to 1986 and 
after 1989.  With any necessary 
authorization from the veteran, the VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.

2.  VA should arrange of the veteran to 
be examined by a neurologist and 
psychiatrist.  The claims folder should 
be made available to the examiners in 
conjunction with the examination.  The 
examiners are asked to identify any 
current chronic headache and/or 
psychiatric disability found to be 
present, and for any such current 
disability identified, the examiner 
should offer an opinion as to whether 
it/they is/are related to service, or any 
incident therein.  In this regard, the 
examiners should note the August 1964 
Report of Medical History on which the 
veteran checked a history of depression 
or excessive worry; the July 1967 
separation examination, the July 1967 
Report of Medical History on which the 
veteran checked no as to a history of 
depression, loss of memory, nervous 
trouble and periods of unconsciousness; 
private medical records from 1986 through 
1989 containing diagnoses of depression, 
somatoform disorder, anxiety and post 
traumatic pain, two photographs of the 
veteran revealing lacerations to the head 
and facial bruising; the December 1997 VA 
examination report indicating the veteran 
had headaches every day; and the June 
2004 and January 2007 VA examination 
reports.  

The examiners also should comment on 
whether any current chronic headache or 
psychiatric disorder was caused or 
aggravated (increased in severity) by any 
currently service connected disability, 
(i.e., status post total right knee 
prosthesis with severe degenerative 
osteoarthritis; lumbosacral strain with 
degenerative disc disease; and cervical 
spine strain with degenerative changes).  

3.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied the veteran should 
be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

